Title: From George Washington to Boinod & Gaillard, 18 February 1784
From: Washington, George
To: Boinod & Gaillard



Gentlemen,
Mount Vernon 18th Feby 1784

I have been favored with your polite & obliging Letter of January the 20th, & thank you for the many flattering sentiments contained in it.
To encourage Literature & the Arts, is a duty which every good Citizen owes to his Country, & if I could be instrumental in promoting these, and in aiding your endeavours to do the like, it would give me pleasure.
Your Books being chiefly in a foreign Language (which I do not understand) & my Library containing the most valuable of those which are named in the English catalogue, my demand will be small, but if those mentioned below are yet in your Store, they may be laid by, or sent to me as occasion offers, & the cost shall be paid to your Order. I am Gentlen Your Most Obt &ca

G: Washington


An Accot of the New Northn Archipelago by M.J. Von Stræhlin 8Vos.
The Histy of the Ud Provinces of the Netherlands by Wm Lothian 4to
A review of the characters of the principal Nations in Europe—2 Vols. 8vo.
Hermes, or a phlol enquiry, concerning Languages &ca by J.H. 8vo.
The true French master, or rules for the Fh tongue by Mr Cheneau of Paris, 8vo.
The New pocket Dicty of the Fh & Eng: langs. by Thos Nugent 2 vols. 8vo.

A course of Gallantries, translated from the Freh of Mr Duclos.2 parts—8vo.
The rise, progress & prest state of the Northn Govts by J. Williams Esqr. 2 Vols—4to.

